Exhibit 10.71
EXECUTION COPY
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of May 22, 2009
          AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among APPLIED MATERIALS, INC.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citicorp USA, Inc., as agent (the “Agent”) for
the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of January 26, 2007 (the “Credit Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.
          (2) The Borrower and the Required Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.
          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
          (a) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definitions of “Applicable Margin”, “Applicable Percentage”, “Base Rate” and
“Public Debt Rating” in their entirety and substituting in lieu thereof the
following:
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

              Applicable Margin   Applicable Margin
Public Debt Rating
  for Base Rate   for Eurodollar Rate
S&P/Moody’s
  Advances   Advances
Level 1
       
A+/A1 or above
  ***   ***
Level 2
       
A/A2
  ***   ***
Level 3
       
A-/A3
  ***   ***
Level 4
       
BBB+/Baa1
  ***   ***
Level 5
       
Lower than Level 4 or unrated
  ***   ***

 

***    INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

     
Public Debt Rating
   
S&P/Moody’s
  Applicable Percentage
Level 1
   
A+/A1 or above
  ***
Level 2
   
A/A2
  ***
Level 3
   
A-/A3
  ***
Level 4
   
BBB+/Baa1
  ***
Level 5
   
Lower than Level 4 or unrated
  ***

     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).
     “Public Debt Rating” means, as of any date for S&P, the lowest rating that
has been most recently announced by S&P for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower and, as of any date for
Moody’s, the lowest rating that has been most recently announced by Moody’s for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 5 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the higher rating unless the such ratings differ by two or
more levels, in which case the applicable
 

***      INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

2



--------------------------------------------------------------------------------



 



level will be deemed to be one level above the lower of such levels; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
          (b) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition “Applicable Utilization Fee” in its entirety.
          (c) Section 1.01 is amended by adding the following definitions in
appropriate alphabetical order:
     “Affected Lender” means any Lender that (a) is a Defaulting Lender, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured, or (c) is (or whose parent company is) in bankruptcy or insolvency
proceedings, has had a receiver, conservator, trustee or custodian appointed for
it, or has taken any corporate action authorizing, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
     “Defaulted Advance” means any Advance that a Defaulting Lender has failed
to make.
     “Defaulting Lender” means any Lender that (i) failed to fund any portion of
its Advances within three Business Days of the date required to be funded by it
hereunder, (ii) notified the Borrower, the Agent, or any Lender in writing that
it does not intend to fund any of its Commitments, (iii) has made a public
statement or announcement to the effect that it does not intend to fund or honor
its commitments under agreements in which it has committed to extend credit or
(iv) failed, within three Business Days after request by the Agent, to confirm
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Advances.
          (d) Section 2.04 is hereby amended by adding the words “(a) Optional
Ratable Termination or Reduction” immediately preceding the first sentence
contained therein and adding the following new subclause (b) immediately after
the end of the last sentence therein:
     (b) Non-Ratable Reduction. The Borrower, at its sole discretion, shall have
the right, but not the obligation, at any time so long as no Event of Default
has occurred and is continuing, upon at least ten Business Days’ notice to an
Affected Lender (with a copy to the Agent), to terminate in whole such Affected
Lender’s Commitment. Such termination shall be effective with respect to such
Affected Lender’s Unused Commitment on the date set forth in such notice,
provided, however, that such date shall be no earlier than ten Business Days
after receipt of such notice. Upon termination of a Lender’s Commitment under
this Section 2.04(b), the Borrower will pay all principal of, and interest
accrued to the date of such payment on, Advances owing to such Affected Lender
and pay any accrued fees payable to such Affected Lender pursuant to the
provisions of Section 2.03, and all other amounts payable to such Affected
Lender hereunder (including, but not limited to, any increased costs or other
amounts owing under Section 2.10, any indemnification for taxes under
Section 2.13, and any compensation payments due as provided in Section 8.04);
and upon such payments, the obligations of such Affected Lender hereunder shall,
by the provisions hereof, be released and discharged; provided, however, that
(i) such Affected Lender’s rights under Sections 2.10, 2.13 and 8.04, and its
obligations under Sections 7.05 and 8.08 shall survive such release and
discharge as to matters occurring prior to such date; and (ii) no

3



--------------------------------------------------------------------------------



 



claim that the Borrower may have against such Affected Lender arising out of
such Affected Lender’s default hereunder shall be released or impaired in any
way. The aggregate amount of the Commitments of the Lenders once reduced
pursuant to this Section 2.04(b) may not be reinstated; provided further,
however, that if pursuant to this Section 2.04(b), the Borrowers shall pay to an
Affected Lender any principal of, or interest accrued on, the Advances owing to
such Affected Lender, then the Borrower shall either (x) confirm to the Agent
that the conditions set forth in Section 3.02 are met on and as of such date of
payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Lenders who are not Affected Lenders.
          (e) Section 2.06(a) is amended by deleting the phase “plus (z) the
Applicable Utilization Fee in effect from time to time” in each of the places
such phrase appears.
          (f) Article II is hereby amended by inserting at the end thereof the
following new Section 2.19:
     SECTION 2.19 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, (a) to the extent permitted by applicable law, any prepayment
of the Advances shall, if the Borrower so directs at the time of making such
prepayment, be applied to the Advances of Lenders other than any Defaulting
Lender as if such Defaulting Lender had no Advances outstanding; and (b) the
aggregate amount of the Advances as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Advances of
such Defaulting Lender for purposes of determining the aggregate amount of the
total Commitments available to be drawn by the Borrower.
     No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by any
Borrower or any Lender of its obligations hereunder shall not be excused or
otherwise modified as a result of any failure by a Defaulting Lender to fund or
the operation of this Section 2.19. The rights and remedies against a Defaulting
Lender under this Section 2.19 are in addition to other rights and remedies that
the Borrower, the Agent or any other Lender may have against such Defaulting
Lender with respect to any Defaulted Advance.
          (g) Section 4.01(d) is hereby amended (i) by replacing the date
“October 29, 2006” with the date “October 26, 2008” in both places such date
appears and (ii) by replacing the phrase “2006 Form 10-K” with the phrase “2008
Form 10-K”.
          (h) Section 4.01(e) is hereby amended by replacing the phrase “2006
Form 10-K” with the phrase “2008 Form 10-K”.
          (i) Section 5.03 is amended in full to read as follows:
     SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

4



--------------------------------------------------------------------------------



 



          (a) Debt/Capital Ratio. Maintain, as of the last day of each fiscal
quarter, a ratio of Consolidated Funded Debt to the sum of Consolidated Funded
Debt plus Consolidated shareholders’ equity of not greater than ***.
          (b) Maintenance of Cash and Investments. Maintain, as of last day of
each fiscal quarter and on the date of any Borrowing, an aggregate Consolidated
balance of unrestricted and unencumbered cash, cash equivalents and short and
long-term investments minus the aggregate principal amount of the Advances
outstanding on such date in an amount of not less than ***; provided that not
less than *** of such unrestricted and unencumbered cash, cash equivalents and
short and long-term investments shall be maintained by the Borrower and its
wholly-owned U.S. Subsidiaries; provided further that for purposes of the
foregoing calculations of long-term investments, such investments shall not
include any non-public private equity investments.
          (j) Section 8.07(a) is amended by adding immediately after the phrase
“under Section 2.13” the phrase “or such Lender becoming an Affected Lender”.
          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Amendment executed by the Borrower and
the Required Lenders and the Agent shall have additionally received all of the
following documents, each such document (unless otherwise specified) dated the
date of receipt thereof by the Agent (unless otherwise specified) and in
sufficient copies for each Lender, in form and substance satisfactory to the
Required Lenders (unless otherwise specified) and in sufficient copies for each
Lender:
          (a) Certified copies of the general resolutions of the Board of
Directors of the Borrower which authorize the Borrower to enter into this
Amendment, the Credit Agreement as amended hereby and the matters contemplated
hereby and thereby and all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Amendment, the Credit
Agreement and the matters contemplated hereby and thereby.
          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and the other documents to be
delivered hereunder and thereunder.
          (c) A favorable opinion of Vice President, Legal Services of the
Borrower and of Orrick, Herrington & Sutcliffe LLP, in substantially the forms
of Exhibit A and Exhibit B, respectively, hereto and as to such other matters as
any Lender through the Agent may reasonably request.
          (d) A certificate signed by a duly authorized officer of the Borrower
stating that:
     (i) The representations and warranties contained in Section 3 of this
Amendment, and in Section 4.01 of the Credit Agreement, as amended hereby, are
correct on and as of the date of such certificate as though made on and as of
such date; and
 

***      INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

5



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing that constitutes a Default.
          SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.
          (b) The execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene or constitute a default under (i) the certificate
of incorporation or by-laws of the Borrower, (ii) any agreement that purports to
affect the Borrower’s ability to borrow money or the Borrower’s obligations
under the Agreement, as amended hereby, or any judgment, injunction, order or
decree binding upon the Borrower or any of its Subsidiaries, (iii) any provision
of material applicable law or regulation or result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries not
otherwise permitted by Section 5.02(a) of the Credit Agreement.
          (c) This Amendment has been duly executed and delivered by the
Borrower. This Amendment and the Credit Agreement, as amended hereby, each
constitutes a valid and binding agreement of the Borrower enforceable in
accordance with its terms, except as limited by (i) bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity.
          (d) There is no action, suit or proceeding pending against, or to the
knowledge of the Borrower any investigation, action, suit or proceeding
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official which in
any manner draws into question the validity of this Amendment or the Credit
Agreement, as amended hereby.
          SECTION 4. Reference to and Effect on the Credit Agreement and the
Notes. (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
          (b) The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

6



--------------------------------------------------------------------------------



 



          SECTION 5. Costs and Expenses The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  APPLIED MATERIALS, INC.    
 
           
 
  By

Title:   /s/ Robert Friess
 
Treasurer    
 
                CITICORP USA, INC.,
   as Agent and as a Lender    
 
           
 
  By

Title:   /s/ Kevin Ege
 
Vice President    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH    
 
           
 
  By

Title:   /s/ Victor Pierzchalski
 
Authorized Signatory    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By

Title:   /s/ Sharon Bazbaz
 
Vice President    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By

Title:   /s/ Raed Y. Alfayoumi
 
Vice President    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By

Title:   /s/ Kevin McMahon
 
Senior Vice President    
 
                THE BANK OF NEW YORK MELLON    
 
           
 
  By

Title:   /s/ Daniel Lenckos
 
First Vice President    
 
                WILLIAM STREET COMMITMENT CORPORATION (Recourse only to the
assets of William Street Commitment Corporation)    
 
           
 
  By

Title:   /s/ Mark Walton
 
Assistant Vice President    

8



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK    
 
           
 
  By

Title:   /s/ Melissa James
 
Authorized Signatory    
 
                INDUSTRIAL AND COMMERCIAL BANK
OF CHINA LIMITED    
 
           
 
  By

Title:   /s/ Jiang Tao
 
General Manager, Banking Dept.    
 
                DBS BANK LTD., LOS ANGELES AGENCY    
 
           
 
  By

Title:   /s/ James McWalter
 
General Manager    
 
                CHINA CONSTRUCTION BANK CORPORATION    
 
           
 
  By

Title:   /s/ Wei, Cheng Guo
 
Deputy General Manager,
Shaan Xi Branch    
 
                BANK OF CHINA, NEW YORK BRANCH    
 
           
 
  By

Title:   /s/ William W. Smith
 
Deputy General Manager    

9